Citation Nr: 1524500	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a mental health disability.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a disability caused by Bovine spongiform encephalopathy (BSE) contamination.  
 
7.  Entitlement to service connection for a neck disability.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision as to neck disability, and a December 2009 rating decision as to the mental health disability, back disability, left and right shoulder disabilities, left knee disability, and BSE contamination by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2013.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right shoulder disability, left shoulder disability, left knee, mental health disability, back disability, and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a chronic disability caused by or related to BSE contamination in service.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability caused by or related to BSE contamination are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, the Veteran has obtained the Veteran's service treatment records (STRs) and VA treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not reflect, that there are private treatment records relevant to the Veteran's claim of service connection for a disability related to BSE contamination, or that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination has not been conducted as to a disability related to BSE contamination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board finds that a VA examination to determine whether the Veteran has a disability related to BSE contamination is not necessary to decide the claim as the Veteran clarified in his hearing testimony that he does not have a disability that he believes to be related to BSE contamination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's claimed disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran has asserted that while stationed in Germany, he ate beef that he believes was contaminated with BSE.  He has come to this belief because an organization to which he had been selling or donating blood refused further blood donations due to this exposure to the potentially contaminated beef, which the Veteran asserts has caused him financial hardship.  In his hearing testimony, the Veteran asserted that he has not come down with any disability or encephalitis, and that his only impairment is his inability to donate blood.   

A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

In this case, there is no evidence that the Veteran suffers from a current disability.  The Veteran has asserted that he does not have any disability related to BSE contamination, and has not identified any symptoms that he believes are related to BSE contamination.  Rather, his claim is based upon his inability to donate or sell his blood.  The Board recognizes the Veteran's statement that this inability to sell blood has caused him financial hardship, but unfortunately the inability to donate or sell blood is not in and of itself a medical disability.  

The most probative evidence of record indicates that the Veteran does not have a disability that is related to potential BSE contamination in service.  Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a disability related to BSE contamination is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chroic disability due to Bovine spongiform encephalopathy (BSE) contamination is denied.  


REMAND

In the Veteran's hearing testimony, he asserted that he received treatment for his back, shoulder, and mental health disability at a U. of T. in 2005, and that he received treatment for his back after a lacrosse injury at the A-D Hospital.  These private treatment records are not associated with the claims file, and should be requested upon remand.  

A November 2009 VA examination provided a negative opinion as to the Veteran's back disability, noting no evidence of a chronic ongoing condition regarding the back, but has not addressed the Veteran's lay statements of continuity of symptoms.  In particular, the Veteran asserted in the VA examination that he has experienced a significant flare-up of back pain every 1-2 years since an injury in service, and in his hearing testimony he asserted that he has experienced numbness and tingling sensations since service as well as a cycle in which his back gives out every 2-3 years since service.  The Veteran is competent to report his experiences of back pain, tingling, and numbness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Upon remand a medical opinion should be obtained that takes into consideration all of the relevant facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As to the Veteran's claim for service connection for a mental health disability, a November 2009 examination found that the Veteran's anxiety and depression originated in negative childhood experiences, rather than service, and that his symptoms are exacerbated by his back disability.  Therefore, the issue is inexplicably intertwined with the Veteran's claim of service connection for a back disability, and would require remand even if additional development were not required.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In this case, additional development is required in order to request the private treatment records noted above, and to obtain an additional medical opinion that considers posttraumatic stress disorder (PTSD).  Although the November 2009 examiner diagnosed the Veteran with anxiety disorder not otherwise specified with a mix of PTSD and social anxiety symptoms, the examiner's opinion focused on depression and anxiety, and did not give an opinion as to whether the Veteran has PTSD related to service.  In particular, the Veteran has related an incident in service when he recovered the bodies of civilians who had been killed in the wake of a plane crash in Germany.  The Veteran's participation in this incident is noted in a May 1989 Air Force Achievement Medal.  Upon remand, an additional VA examination should be scheduled to consider whether the Veteran suffers from PTSD related to this incident.  

As to the left shoulder disability, the November 2009 examiner opined that there is no evidence of chronic ongoing condition requiring any treatment or evaluation for almost 18 years since service, and that it is less likely as not that current degenerative changes are related to a minor contusion of the shoulder in 1989.  Unfortunately, this opinion is inadequate.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, while the examiner has provided facts, including the lack of ongoing treatment, and a negative conclusion, the examiner has not explained why the lack of ongoing treatment supports the negative conclusion.  Therefore, an additional opinion should be obtained upon remand.

Although the Veteran has complained of bilateral shoulder pain, and this complaint is recorded in a May 2009 VA treatment note, an examination has only been obtained as to the left shoulder.  The Veteran has stated that he believes his right shoulder pain is related to service because while in service, he was required to perform repetitive motion lifting heavy equipment for years.  Moreover, a January 1990 notation in the Veteran's service treatment records (STRs) indicates that the Veteran complained of right shoulder pain after straining his shoulder while skiing.  Affording the Veteran the benefit of the doubt, there is an indication that this right shoulder pain in service as well as the ongoing heavy lifting may be associated with the Veteran's current right shoulder pain, and a VA examination should be scheduled upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserted in his November 2009 examination that he had not had any problems with his left knee since 1988 or 1989, and that he was not seeking compensation for his knee.  As the Veteran did not have left knee complaints, a physical examination of the left knee was not performed.  However, the Veteran went on to appeal the denial of service connection for his left knee, and stated in his hearing testimony that he felt all of his joints were breaking down, which would include the left knee.  The appeal of the denial indicates that the Veteran has experienced some left knee difficulty subsequent to the examination.  As such, the November 2009 examination is not adequate as to the left knee, and an additional examination as to the left knee should be scheduled upon remand.  

Finally, the November 2009 examiner found that there was no evidence of neck pain or injury in service, that the cervical spine is not related to muscle spasms in the upper back, and that the Veteran's post-service neck pain was more likely than not secondary to the motor vehicle accidents experienced in 2002 and 2009.  However, this opinion is not supported by an adequate rationale, as it does not explain why the report of muscle spasms and upper back pain, which is recorded in a January 1988 notation in the Veteran's service treatment records (STRs), is not related to the Veteran's cervical spine or current neck pain.  

The claims folder should also be updated to include VA treatment records compiled since May 6, 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, contact the treatment providers referenced in the Veteran's November 2013 hearing transcript (U. of T. and A.-D.  Hospital), and request all treatment records related to the Veteran, to specifically include records related to his back, shoulders, and mental health.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.   Obtain all treatment records for the Veteran from the VA Medical Center in Houston, Texas and all associated outpatient clinics dated from May 6, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

 3.  Thereafter, schedule the Veteran for a VA joints examination with the November 2009 examiner, or another appropriate clinician, as to the etiology of the Veteran's back, left shoulder, right shoulder, left knee, and neck disabilities.  After reviewing the claims file, the examiner is to give opinions on the following:

(i) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a back disability that is caused by or related to service.  The examiner is to consider the Veteran's competent lay testimony that he has experienced numbness and tingling in his back since service, and that he has experienced intermittent flare-ups of pain every few years since service.  

(ii) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a left shoulder disability that is caused by or related to service.  The examiner may not simply state that a lack of continuity of treatment indicates that the Veteran's left shoulder disability is not related to service without explaining why a lack of continuity of treatment supports the conclusion.  

(iii) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a right shoulder disability that is caused by or related to service.  The examiner is informed that the Veteran's service treatment records (STRs) indicate right shoulder pain in January 1990.  

(iv) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a left knee disability that is caused by or related to service.  

(v) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a neck disability that is caused by or related to service.  The examiner's attention is drawn to a January 1988 notation of in-service upper back pain and muscle spasms, and a May 2009 VA treatment note indicated that the Veteran's upper back and cervical pain is likely myofascial pain.  The examiner may not simply state that the January 1988 upper back pain and muscle spasms are not related to the cervical spine without providing supporting rationale.  

A complete rationale is required for each opinion given.  Each opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

The examiner should address the Veteran's contention that repetitive heavy lifting while in service has caused his current joint trouble.  The examiner is generally advised that the Veteran has reported experiencing motor vehicle accidents in 2002 and 2009, as well as a post-service lacrosse collision.  

4.  After completing the above development, readjudicate the issues of entitlement to service connection for a back disability, a right shoulder disability, a left shoulder disability, a left knee disability, and a neck disability.  If the benefits sought remain denied, issue a Supplemental Statement of the Case.  

5.  Thereafter, schedule the Veteran for a psychiatric examination with an appropriate VA clinician.  The examiner is to opine as to whether it is at least as likely as not that the Veteran has a mental health disorder that is caused by or related to service.  In particular, the examiner is to consider whether the Veteran has PTSD that is caused by or related to a December 1988 incident where he performed recovery of deceased civilians following a plane crash.  

If the Veteran's claim of service connection for a back disability has been granted, the examiner is also to opine as to whether it is at least as likely as not that the Veteran has a mental health disability that is caused or chronically aggravated by (permanently worsened beyond the natural progression) the Veteran's back disability.  

A complete rationale is required for the opinions expressed.

6.  Thereafter, readjudicate the issue of entitlement to service connection for a mental health disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case.  The appeal should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


